                                     CIVIL MINUTES - GENERAL
 Case No.          2:18-cv-07891-WDK-JC                                  Date    December 10, 2018

 Title             G and G Closed Circuit Events, LLC v. Egbert Brainard Sanchez



 Present: The                  William D. Keller, United States District Judge
 Honorable
                Linda Kanter                              n/a                             n/a
                Deputy Clerk                    Court Reporter / Recorder               Tape No.
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          n/a                                                   n/a
 Proceedings:              (In Chambers) ORDER TO SHOW CAUSE

        The Court, on its own motion, hereby ORDERS plaintiff to show cause in writing no
later than December 17, 2018 why this action should not be dismissed for lack of prosecution as
to defendant. As an alternative to a written response by plaintiff, the Court will consider the
filing of one of the following as an appropriate response to this OSC on or before the above date:

         Answer to Complaint or Plaintiff’s Application for Default
         (Fed. R. Civ. P. 55(a)).

       It is plaintiff's responsibility to respond promptly to all Orders and to prosecute the action
diligently, including filing proofs of service and stipulations extending time to respond. If
necessary, plaintiff must also pursue Rule 55 remedies promptly upon the default of any
defendant. All stipulations affecting the progress of the case must be approved by the Court.
See Local Rule 8-3.

        No oral argument on this matter will be heard unless ordered by the Court. The Order
will stand submitted upon the filing of a responsive pleading or motion on or before the date
upon which a response by plaintiff is due.

       Plaintiff’s counsel is ordered to serve this minute order on all defendants within 48 hours
from the date of this order.

         IT IS SO ORDERED.
                                                                                          :
                                                           Initials of           lk
                                                           Preparer




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                             Page 1 of 1
